          Case 5:19-cv-00074-FB Document 129 Filed 03/25/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

  Texas League of United Latin                 §
  American Citizens, et al.                    § Civil Action No.: 5:19-CV-00074-FB
                   Plaintiffs,                 §
                                               §
  v.                                           §
                                               §
  David Whitley et al.                         §
                    Defendants                 §

                COUNTY DEFENDANTS’ REPLY TO PLAINITFFS’ AND
                DEFENDANT SECRETARY OF STATE’S RESPONSE TO
                   COUNTY DEFENDNATS’ MOTION TO DISMISS
               FOR FAILURE TO STATE A CLAIM UNDER FRCP 12(B)(6)
TO THE HONORABLE JUDGE OF THIS COURT:

       Defendants Blanco County, Smith County, Fayette County, Galveston County, Harrison

County, Hansford County, Caldwell County, and Washington County (hereinafter “County

Defendants”) file this reply to both Plaintiffs’ and Defendant Secretary of State’s response to

County Defendants’ motion to dismiss for failure to state a claim upon which relief may be granted

pursuant to Federal Rule of Civil Procedure 12(b)(6). Defendants offer the following:

                                     I.      Argument & Authorities

   A. Plaintiffs’ Response

       Plaintiffs’ Response fails to address the County Defendants’ argument that its Complaint

does not state a claim. The County Defendants’ Motion to Dismiss specifically discussed and

refuted each and every claim made in the Complaint. Other than an injunction preventing the

County Defendants from complying with state law, Plaintiffs’ do not seek any further relief from

the County Defendants. See Doc. 125 at pg. 3-5. Plaintiffs have failed to articulate the relief they

seek against a county. Instead, Plaintiffs seek only relief against the State.



County Defendants’ Reply to Responses to Motion to Dismiss                                   Page 1
          Case 5:19-cv-00074-FB Document 129 Filed 03/25/19 Page 2 of 5



       Plaintiffs’ response spends eight pages citing various areas of the Elections Code, but it

does not address a single specific argument made in the Motion to Dismiss. For example, Count

III of Plaintiffs’ Complaint has nothing to do with the County Defendants. Plaintiffs allege that the

Secretary of State failed to enact a uniform standard for implementing list maintenance. Doc 7. at

¶ 142. It is undisputed that the duty to enact a uniform standard is the sole responsibility of the

Secretary of State. Tex. Elec. Code § 31.001(a); 52 U.S.C. § 20509. Plaintiffs cannot claim that a

county is responsible for implementing a uniform program for list maintenance. Similarly,

Plaintiffs not do address any other specific count that was refuted in the County Defendants’

Motion to Dismiss.

       The only argument made in the entirety of the Plaintiffs’ response is that Texas counties

have a duty to investigate and that the County Defendants, by sending out a Notice of Investigation

letter, somehow violated that duty to investigate.

       Critically, the authority to deliver a Notice arises only when a “registrar has reason
       to believe that a voter is no longer eligible for registration.” Id. § 16.033(b)
       (emphasis added). It is only then that the registrar “shall deliver written notice to
       the voter indicating that the voter’s registration status is being investigated by the
       registrar,” id., and remove the voter if an adequate response to the Notice is not
       received. Simply put, no one is removed from the voter rolls, pursuant to the
       Secretary’s List, in the absence of county action.

Doc. 125 at 5. However, this argument makes the same assumption made by the Secretary of

State—that there is another way for county elections administrators to “investigate” than by

sending a Notice of Investigation letter. And yet, no other party has explained to the Court (nor

any county elections official) what the statutory requirements are for an “investigation” or what

any “pre-investigation” entails. Texas counties do not have access to a database that provides

information concerning citizenship. The only way for a county to “investigate” whether or not a

voter is a citizen is to mail a letter asking the voter. These letters are provided by the Secretary of



County Defendants’ Reply to Responses to Motion to Dismiss                                      Page 2
          Case 5:19-cv-00074-FB Document 129 Filed 03/25/19 Page 3 of 5



State. The local elections administrators are trained, by the Secretary of State, to mail out these

letters when they receive notice that someone is not a citizen. Notably, the name of the letter

(“Notice of Investigation”) explains its purpose—to investigate. Both the Plaintiffs and the State

argue that there is some prior step that counties need to take to “investigate” that must proceed

mailing a Notice of Investigation letter.

       As discussed in the motion to dismiss (and pursuant to the Secretary of State’s training, the

Texas Administrative Code, and the Texas Elections Code) the Notice of Investigation letter is the

investigation. Plaintiffs have failed to cite to any statutory authority that supports their argument

that a prior investigation needs to take place before a Notice of Investigation letter is sent to a

voter. Therefore, Plaintiffs’ Complaint fails to state a claim against the County Defendants.

   B. Texas Secretary of State and Attorney General’s Response

       The State’s response correctly states that Texas county elections officials investigate and

cancel voters who are improperly registered, whatever the reason may be for that cancellation.

Doc. 126 at 2-3. The State is also correct when it states:

       Secretary Whitley cited the statutory provision authorizing the registrar to
       investigate based on a reasonable belief that a voter is no longer eligible for
       registration. Id. (citing Tex. Elec. Code § 16.033(b)). And he pointed to the
       legislatively provided framework for conducting these investigations, noting that
       the notice should be delivered by forwardable mail and that non-responses within
       the prescribed period and notices returned as non-delivered would result in the
       voter’s removal from the rolls.

Id. at 4 (emphasis added). The State and County Defendants, therefore, agree that the Notice of

Investigation letters are the “investigation” required by the Elections Code. However, two pages

later, the State contradicts this statement and asserts that, “[c]ounties are, and have been, familiar

with the way such process is carried out by the Secretary of State and their obligations to first

investigate individuals on lists provided by the Secretary of State before sending out examination



County Defendants’ Reply to Responses to Motion to Dismiss                                      Page 3
          Case 5:19-cv-00074-FB Document 129 Filed 03/25/19 Page 4 of 5



letters.” Id. at 6 (emphasis added). Similar to the Plaintiffs, the State fails to define the type of

“pre-investigation” a county elections official is statutorily required to perform before sending out

the Notice of Investigation letter. Importantly, no party has pointed to any law or rule that answers

this question.

        It is undisputed that the Secretary of State trains county elections officials. The Secretary

of State regularly sends information to these officials, through a system designed and controlled

by the State, and notifies the county officials that there is information that someone may be a felon,

a non-citizen, declared incompetent, or that the voter moved. County officials send Notice of

Investigation letters, as authorized by the Election Code and provided by the Secretary of State, in

order to follow-up on the county’s reasonable belief that a voter is no longer eligible for registration

based the information received from the Secretary of State. The State seems to argue that the

information they send to county elections officials is neither reasonable nor reliable. Here, the

County Defendants followed the statutory process and reasonably relied on the data provided by

the Secretary of State.

                                             III.   Prayer

        For these reasons, County Defendants request that the Court grant their Motion to Dismiss

for Failure to State a Claim pursuant to Federal Rule of Civil Procedure 12(b)(6) and deny all relief

requested by the Plaintiff against the County Defendants.

                                                        Respectfully submitted,

                                                        /s/ J. Eric Magee
                                                        J. Eric Magee
                                                        SBN: 24007585
                                                        e.magee@allison-bass.com
                                                        Philip Arnold
                                                        SBN: 24044710
                                                        p.arnold@allison-bass.com



County Defendants’ Reply to Responses to Motion to Dismiss                                       Page 4
          Case 5:19-cv-00074-FB Document 129 Filed 03/25/19 Page 5 of 5



                                                     ALLISON, BASS & MAGEE, L.L.P.
                                                     A.O. Watson House
                                                     402 W. 12th Street
                                                     Austin, Texas 78701
                                                     (512) 482-0701 telephone
                                                     (512) 480-0902 facsimile
                                                     Attorneys for Austin County,
                                                     Blanco County, Caldwell County, Fayette
                                                     County, Harrison County,
                                                     Hansford County, Smith County,
                                                     Washington County, and Wood County

                                                     /s/Robert B. Boemer ______
                                                     Robert B. Boemer
                                                     SBN: 02550550
                                                     Bob.boemer@co.galveston.tx.us
                                                     Barry C. Willey
                                                     SBN: 00788670
                                                     barry.willey@co.galveston.tx.us
                                                     Galveston County Legal Department
                                                     722 Moody, 5th Floor
                                                     Galveston, Texas 77550
                                                     Tel. (409)770-5562
                                                     Fax. (409)770-5560
                                                     Attorneys for Galveston County


                                CERTIFICATE OF SERVICE

        I hereby certify that on the 25th day of March, 2019, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
all counsel of record.

                                                     /s/ J. Eric Magee
                                                     J. Eric Magee




County Defendants’ Reply to Responses to Motion to Dismiss                                   Page 5
